237



           ~FF~CEOF~HEA-~T~RNEYGENERALOFTEXAS
                               AUSTIN                   '
GROVERSELLERS
~TroRNLI
       OMEnAL


       I             :


                                                                 .

 Honorable B. T. salters
 county hudilpr
 3slthCounty
 Tyler, Term




                                                of recent date re-
                                                the.above state&
                                                                           . ..’




                                    wing ohareee!




                                                  .50
              Filinp~original.nstition'      1.50
              Enteringe~peereiioeor ljleintitf .is
              Filing W8VSr                     .I5
              Entering opgeurance of dofmaant .15
              Swearing two wltnessaa           120
              Jury Fee rc.r"heriff             -50
              Judpont, fins1                  1.50
           .~   ..~18SS6            advise If thqebove tees are oorreet.a

          hrtlcie. 392?, 8. C. F., BB mended by il.9. ’642,
rota 4.9thLee., 1945, In part, provides:
          *The’olerkaof the Diafrlot Courts shall reoelve
     the to+lowlnefeea In 01~11 case8 ror their aervloea:
     . . . .
    :Dooketlngeadh oa&%, to be oharged but onoe ~. .50
     ........e.*....*.......................
    Filing eaoh paper     -                        -15
    Filing origins1 petition                      1.50
    Xnterigg appearenos of eeob party to’8 suit,
          to be charged but .onoe      ’           015                                        :   -
    .;..,.....‘d
               ..... ..............\.......
    ~~eeriag eech witness                          .lO
     . . . . . . . . . . . . . . . . . . . . . . . . . . . ..i........~
     Baoh,rlniiljudgment                                                               .I.:50
     i......*.......rr...r.i..,.....*.,...*,                                   T ..:
     Taxing ?,hebill of oosbs .inii?y0886                                 .:.
                                                                            :. ~:~
          with :oopyof aamB     .                                                       025
     ..
      .....
          ... .. .....l .. ... .... ....... , .,..’
                                                  ....
                                                     ... .‘i
                                                                                 ”


         .Art%ole3933, R. O.‘.S:‘,
       ‘~~                       I&’enended d,~H. 9. 642, &th
Leg.,.1945; in pert, pt-ovidekr                .~
         ’* *sh&irra’ and Cokablea. shell receive the
     tolJ.wlng ieeai
                                                     .
      i.                                               ..
    .:,.,~ .*:.,. i . .‘              .           :,   .
    :
            “For eeoh eaai trled.in the distriot or. ”
    -bounty Court, a jury fee shall be taxed ror
     ‘the%ertir of                                     .50
                 ”. . . . . .
           31th referonoe ts your question conoerolngthe con-
 struotionof the lsneuee;e,‘tF~teTingeppesranoeof esoh perty
‘to a hit,  to be oherced but onoe $0.15”, this departmnt oon-
 &rued the id~enticallnngusge fk 6 &onferen_ceopinion.writtenby

                                                                           -


     ..-
                        page 3
    Hon. '8. T. %'Jalters,
    .



    Honoreble Semn V. Allred, Attorney Genernl.,  :aated'&tober
    ~12, 3931, S.ennicl Soport -of the ittorney Genertilofthe
     Ct8te Of ~09.06, Zez:tenbcr
                               1,~1930 to Augunt 31,.1932, pp.
     307-309,tlpinlcn  %d. 2371. 7% quote from Che~ebovenentloned
    ,opinionee folloxs:
.
              0, . . .

                 "The expression leaoh party to e suit*~iziolddes,
          of couree, esch plaintiff ma eeoh defenderit.There
          ased be no oonixsicn   in properly construing the.ex-
         ‘pression   ‘entering eppssreaoe~,   ea Article :.3927,: JLf
          It is borne In tind that the clerk is paid:noC.for
          wnet the aefanannt does or for the nennor~~in'whiah
          he enters his eppeeranos,     but for the aorvice:wbloh
          the olerk perform in *interins,     the eppemanoe' of
          either or all parties to the Euit.
              "TtiSolerk of B district eouxt la entitlea.to:a
         fee for filing a petition, an 6mv1er orotner plead-
         $ng in my civil oause. He ban eerned thie filing
         fee, &mwever, then he endorses upon the petitIon the
         number of the suit, the dstc on vthichit was.riled,
         si@m his nalceofficialIg thereto, and.fLlea.aene
         among papers of the ct%me. (iiticle1972, Revised
         Civil Statotet3,1925). No furthw act on the part of
         fhe clerk ie necesasry,   whefl he has complied with
         these repulremtlts,   in order to eern his.fse:for'fil-
        --ing-the-pstition.
              n&i?lg ocmpenseted by fees, horrevor,'~the'Cl~cit~~iot
         olerk is geoerellg peid 8 scparete and dlstinot:fee
         for sech 8nd wcry  servioe he perform.  In .addltion,to
         the filing of the pepars, the olerk is requlrad*.unatir
         ~Artlole1973 to:
             ",yXsep~8file docket which shell show'in oon-
         venient torn the mmber of the suit, the names of '.
         the ettormys, the naaes of the pnztles to t3e suit
         end ths object thereof, ma in brief form the offl-
         oer'e raturn on the proo%m, cad all eubseluent'gro-
         oeeaings bed in the cese, with the tiatesthereof.'
              "The 'subSeouent,prooeediu~8' in a ceee mdoubted-
         ly :-:olJl~
                  In&i&e t2.er    IQ Article 2046. The Beeplnp,of this record  by the
    district clerk is of utmost Ic?portenceOS the court,
    to the.partIee 8na their attorneys, ana to the order-
    ly e&zInIatrfitlonof Juntioe. A proper dl~schergeof
    thesa duties Involves oareful ana dotsiled efforts on
    the part of the diatrlctolerk Sor whloh we belleve
    t.!:e
        lew Intended to provide oonpensstion. It seem
    to us that when G clerk enter@ upon his dookat a note-
    tlon to the effect that an ansv:er,waiver, or speoIa1
    appearancewas filed under 6 oertein Cete by e nemed
    dofendent,he has just 86 effectively 'enteredthe
    appesranoo*of that partioulorparty to the suit 08
    though It has been r8OOrded In the minutes. . . .
           *Wa have, therefore, oonoludsd,end you are 80
    adolsad, that the dfstrict clerk la entitled to a ree
    of Fifteen   oents ior entering the appaaranos offeaoh,
    8nd every perty to a suit whether plaintISS, defendant,
    or Intervenor,where such perty actually nakas his ap-
    pehranca In tny OS the nanncr8 provided   by lew, and
    where the clerk aotuelly   m&es en entry of such ep-
    pearsnoe upon his docket with the dates thereof.".
          Xe further aall to your &tention that the above Eon-
tlone& ophlon wea sustained  by the Suprezze Court OS'Texes In
the ease of Euohanan v. Glrvin, 176 3. X-(26) 729.
          In view'of the foregoIng you ere advised that the
dlrtrIct'clerk.~isauthorized to oh&e  GO.15 for entering the     :
ecpsaranoeof eaoh end every party to a suit whether plaintiif,
Ctiendentor intervener,provided such perty~aotually    nakee his
v>vesronoein e manner authorized by law, and provided the clerk
vctunllgmakes 3n entry of suoh appearance upon tha docket with
the date8 thereof?.                                 .~.

          ~3 to’your question pertaining to.the feea oherged for
the Item ltsted in sn uncontesteddivorce 0888, It Is our opinion
-\*etthe Itans listed by you and the mount charged per item are
Ia cosfor&ty with the provisIons of Artioles 3927 and 3933, supra.
           !?etrust that the foreColng setI8iaotorllyenswers your
~Wirlg~.
                                    Yours very truly,